DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 has an open ended quotation mark at the end of the claim. Suggested correction remove the quotation mark at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claims 1,14 and 15 the terms  “a value of a” and “a x X(t)” have no specific definition on the specification and on the claims making the claim indefinite. For examination purposes “a value of a” has been interpreted as “a ratio of power in which the demand is acceded to in the output demand power/sharing ratio” and “a x X(t)” as the sharing ratio during demand time in view of [0009] of the specification. 
Claims 2-13 depends on claim 1 inheriting every limitation of claim 1, therefore rejected under 35 U.S.C. 112(a) for the reasons discussed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 15 there is no specific definition of the terms “a value of a” and “a x X(t)’” on the claims and on the specification making the claims indefinite. For examination purposes “a value of a” has been interpreted as “a ratio of power in which the demand is acceded to in the output demand power/sharing ratio” and “a x X(t)” is interpreted as sharing ration during the demand time in view of [0009] of the specification.
Claim 7 recites the limitation "the whole time" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10 and 11 there is no specific definition for the term “a value of k” on the claims making the claim indefinite since the scope of the limitation cannot be determined due lack of specific definition of the term “a value of k”. For examination purposes “a value of k” is interpreted as reduction ratio in view of [0054] of the specification. 
The term “some power consumers” in claim 12 is a relative term which renders the claim indefinite. The term “some power consumers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what specific number of consumers should be considered as high priority in comparison to number of  low priority consumers to determine value of “a” as amax and 0. 
Claims 2-6,8-9 and 13 depends on claim 1 in addition to claims 7 and 10-12 inheriting every limitation of claim 1 therefore rejected under 35 U.S.C. 112(b) for the reasons discussed above for claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental 
Specifically independent claims 1 and 15 recite a system, and a method for power management system/method comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire "X(t)" which is a time function of output demand power PDEM [W] in an output demand time period; determine a maximum power amount PHMAX [Wh], which can be output from a power storage system in response to an output demand, for each power consumer; determine maximum power PMAX [W], which can be output from the power storage system in response to the output demand, for each power consumer; and determine "a x X(t)" as a time function of output power PRES [W], which is output from the power storage system in response to the output demand, for each power consumer, and determine a value of "a" so as to satisfy a first condition expressed by PHMAX, a second condition expressed by PMAX, and a third condition "0≤a ≤1". All the limitations (determining various parameters in response to an output demand) can be performed mentally with the aid of pen and paper. 
 This judicial exception is not integrated into a practical application. The claim is
generally related to determining various parameters and is merely in the field of power management system/method using the determined parameters to respond to an output demand and is not directed to any particular practical application. See MPEP 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Merely restricting the field of use of the invention to the power management system/method using the determined parameters to respond to an output demand merely generally links the use of the judicial exception to a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h).
	Independent claim 14, recites a power control apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire "X(t)" which is a time function of output demand power PDEM [W] in an output demand time period; determine a maximum power amount PHMAX [Wh], which can be output from a power storage system in response to an output demand, for each power consumer; determine maximum power PMAX [W], which can be output from the power storage system in response to the output demand, for each power consumer; and determine "ax X(t)" as a time function of output power PRES [W], which is output from the power storage system in response to the output demand, for each power consumer, and determine a value of "a" so as to satisfy a first condition expressed by PHMAX, a second condition expressed by PMAX, and a third condition "0≤ a ≤1". All the limitations (determining various parameters in response to an output demand) can be performed mentally with the aid of pen and paper.

generally related to determining various parameters and is merely in the field of power control apparatus using the determined parameters to respond to an output demand and is not directed to any particular practical application. See MPEP 2016.05(h). The inclusion of generic computer components in claim 14 (processor amd memory) are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Merely restricting the field of use of the invention to the power control apparatus using the determined parameters to respond to an output demand merely generally links the use of the judicial exception to a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h).
Regarding claim 2 computing a predicted value of a charged power amount at a predetermined timing on the basis of charge schedule of the power storage system and a discharge schedule of each power consumer can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 2 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 3 to determine the predicted value of the charged power amount of the power storage system at the end time point of the output demand time period as PHMAX can be performed mentally such that the claim limitations fall into the “mental 
.
Regarding claim 4 to determine "R-Y(t)" as PMAX, in a case where a rated output [W] of the power storage system is set to "R" and a time function of power consumption PcoN [W] of the power consumer, which is indicated in a discharge schedule, is set to "Y(t)",can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 4 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.

Regarding claim 5 to determine the value of "a" for each power consumer so as to satisfy the first condition "an integrated value of "ax X(t)" from t = t0 to t= t1 is equal to or smaller than PHMAX, in a case where a start time point of the output demand time period is set to "to" and an end time point is set to “t1”,can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 5 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.

Regarding claim 6 to compute a statistic value of "ax X(t)" and a statistic value of PMAX for each of a plurality of sub-time periods included in the output demand time MAX in all the sub-time
periods",can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 6 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 7 to determine the value of "a" so as to satisfy the second condition "ax X(t)" is equal to or smaller than PMAX the whole time, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 7 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 8 to determine the value of "a" so as to satisfy a fourth condition "a sum of the values of "a" of a plurality of the power consumers is equal to or smaller than 1", can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 8 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 9 to determine, for the each power consumer, a maximum value aMAX, which satisfies the first to the third conditions, as the value of "a", can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 9 includes no 
Regarding claim 10 to determine the values of "a" of the power consumers as "k x aMAX (0 < k < 1)", and set a value of "k" to be common to all the power consumers, in a case where a sum of aMAX of the plurality of power consumers exceeds 1, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 10 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 11 to determine the values of "a" of the power consumers as "k x aMAX (0 < k < 1)", and set a value of "k" of a power consumer having a relatively high priority to be larger than a value of "k" of a power consumer having a relatively low priority, in a case where a sum of aMAX of the plurality of power consumers exceeds 1, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 11 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 12 to determine aMAX as the values of "a" of some power consumers having a relatively high priority, and determine "0" as the values of "a" of remaining power consumers, in a case where a sum of aMAX of the plurality of power consumers exceeds 1, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 12 includes no additional elements that would integrate the judicial 
Regarding claim 13 where the power management system comprising a power control apparatus and a plurality of power consumer systems add details to the abstract idea and are directed to a judicial exception. Claim 13 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1).
Regarding claim 1 Hashimato et al. teaches, a power management system comprising: at least one memory configured to store one or more instructions (a recording medium, [0020]); and at least one processor configured to execute the one or more instructions (computer, [0020]) to:
acquire "X(t)" which is a time function of output demand power PDEM [W] in an output demand time period (acquiring a predicted variation of the grid load during a target period, [0033] and [0018]);
determine a maximum power amount PHMAX [Wh], which can be output from a power storage system in response to an output demand, for each power consumer (setting a maximum energy storage amount MXWH and maximum energy storage rate for the energy storage devices during the target period, [0054] and [0039];
determine maximum power PMAX [W], which can be output from the power storage system in response to the output demand, for each power consumer (“ setting means for setting a value of an operation electric energy for charging and discharging of each of the plurality of energy storage devices to be a value corresponding to a halt state or a value between a minimum rated output and a maximum rated output, in a manner to make a difference between maximum and minimum values of the load be smaller than a difference that is predicted”, [0093]).
Hashimato et al. does not teach to determine "a x X(t)" as a time function of output power PRES [W], which is output from the power storage system in response to
the output demand, for each power consumer, and determine a value of "a" so as to satisfy a first condition expressed by PHMAX, a second condition expressed by PMAX, and a third condition "0≤ a ≤ 1".
Kudo teaches, determine "a x X(t)" as a time function of output power PRES [W], which is output from the power storage system in response to the output demand, for each power consumer (calculating a sharing ratio in time period t3 (a x X(t)) for each of the energy storage apparatuses for adjusting total power Wsum,  [0062] and [0164]), and determine a value of "a" so as to satisfy a first condition expressed by PHMAX, a second condition expressed by PMAX  (calculating sharing ratio when it is confirmed Wsum×sharing ratio does not exceed the upper limit output of , and a third condition "0≤ a ≤ 1" (sharing coefficient which is used to calculate sharing ratio is less than 1, thus third condition is satisfied since sharing coefficient  is less than 1 divided by Wmax (that has to be greater than or equal to 1) will generate a number less than or equal to 1 and greater than 0 , [0068] and [0078]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of acquiring output demand in an output demand time period, determining maximum power amount, determining maximum power as taught by Hashimato et al. wherein the sharing ratio during the demand period  is determined such that the sharing ratio satisfied by maximum power amount, maximum power of the power storage system and sharing ratio is than or equal to 1 but greater than or equal to 0 as taught by Kudo to determine the maximum adjusted power that can be provided by the power storage system is not exceeding the allowable power that can be discharged by the batteries of the storage system as taught by Kudo in [0067].
Hashimato et al. teach:
[0020] Further, according to the present invention, there is provided a recording medium storing an energy management program for performing demand-supply adjustment of electric power by use of a plurality of chargeable and dischargeable energy storage devices, the energy management program causing a computer to realize: a function to acquire a variation of a load of an electric power grid expected during a target period; and a function to set a value of an operational electric energy for charging and discharging of each of the plurality of energy storage devices to be a value corresponding to a halt state or a value between the minimum rated output and the maximum rated output, in a manner to make a difference between maximum and minimum values of the load be smaller than a difference that is predicted, by operation of the plurality of energy storage devices.


a plan of temporal variation of the electric energy to be supplied to an electric power network. The energy storage devices 20 connect to the electric power network. The demand variation setting device 80 is a device to be used when making an operation schedule of the energy storage devices 20.Specifically, the demand variation setting device 80 acquires a predicted grid load value, which is predicted in advance, from the plan management device 40. The predicted grid load value represents a predicted variation value of electric power demand to be consumed in the whole electric power grid during a target period of demand-supply adjustment of electric power1.Here, the target period of demand-supply adjustment of electric power is, for example, a timeslot within a day on which a tight demand condition is expected, a certain day on which a big demand change is expected, and the like.

[0054] Specifically, using a maximum energy storage amount MXWH equivalent to the difference between an energy storage amount at the operation startable time and a planned value of the energy storage amount at the operation ending target time, a maximum energy storage amount of the imaginary energy storage device, IMXWH, is set as.

[0039] Further, the device control range setting unit 120 sets a minimum energy storage amount which needs to keep at all times during the ready-to-operate period, a maximum energy storage rate, a maximum energy release rate, a minimum energy storage rate and a minimum energy release rate.

[0093] a demand variation setting means for setting a value of an operation electric energy for charging and discharging of each of the plurality of energy storage devices to be a value corresponding to a halt state or a value between a minimum rated output and a maximum rated output, in a manner to make a difference between maximum and minimum values of the load be smaller than a difference that is predicted, by operation of the plurality of energy storage devices.

	Kudo et al. teach:

[0062] The control apparatus 10 of the present example embodiment includes an optimization processing unit 102 which individually calculates a sharing ratio An of each energy storage apparatus 30 (hereinafter, n indicates a natural number from one to n. For example, it is assumed that there are n energy storage apparatuses 30 to be targeted.) to adjusted total power Wsum of which demand and supply is adjusted by a plurality of energy storage apparatuses 30 on the basis of state information of the corresponding energy storage apparatus 30, a calculation unit 104 which calculates shared power Dn in at least one energy storage apparatus 30 using demand and supply adjustment information relating to the adjusted total power Wsum in the plurality of energy storage apparatuses 30 and the sharing ratio An of the at least one


[0164]... A timing at which the communication unit 206 transmits the sharing
information (sharing ratio An or sharing coefficient Kn. In the present example embodiment, since the standardized value LFC is used as the demand and supply adjustment information, the sharing information is the sharing coefficient Kn) may be the period T2 at which the sharing information is calculated or a period T3 (≥T2) in a case where a time required for the calculation process of the sharing information is equal to or longer than T2. The time of T3 is, for example, ten and several minutes such as 15 minutes. In this manner, the communication unit 206 transmits the sharing information to the second energy storage apparatus 30b of a category C2 at an interval shorter than the demand and supply adjustment information 2(for example, LFC signal).

[0083] The shared power Dn of each secondary battery is obtained by adjusted total power Wsum×sharing ratio An (steps S207 and S213). At the time, it is confirmed that the shared power Dn of each secondary battery does not exceed the upper limit output an of the secondary battery. In a case of exceeding the upper limit output, the optimization process such as the adjustment of the sharing ratio An is performed again3.

[0068] The control apparatus 10 calculates the maximum adjusted total power Wmax of the entire energy storage apparatus 30 group to be controlled and managed of the secondary battery central load dispatching center on the basis of attribute information 112 (FIG. 5A) and state information 113 (FIG. 5B) of each energy storage apparatus 30. In the present example embodiment, furthermore, in consideration of a possibility (probability) that a predetermined state may occur in the secondary battery group, an upper limit output (for example, an) provided by the secondary battery for the adjustment power is multiplied by a predetermined sharing coefficient βn (sharing coefficient βn is smaller than one) and is integrated,......

[0078] As shown in FIG. 13, the demand and supply adjustment information and the sharing information are different for each pattern. In pattern A, the adjusted total power Wsum is used as the demand and supply adjustment information, and the sharing ratio An (here, An= (βn×αn)/Wmax)4 which is a share of the shared power Dn of each secondary battery to the maximum adjusted total power Wmax is set as the sharing information. In pattern B, the adjusted total power Wsum is used as the demand and supply adjustment information, and the sharing coefficient Kn (here, Kn=βn) is obtained as the sharing information in consideration of the rated power output Bn (including upper limit output an and power output that can be provided) of each secondary battery....

the
processor (computer [0020]) is further configured to execute the one or more instructions to compute a predicted value of a charged power amount [Wh] of the power storage system at a predetermined timing after an end time point of the output demand time period (a planned value of the energy storage amount operation ending target time, [0037]), for each power consumer (energy storage devices distributed over consumers, [0053]), on the basis of a charge schedule of the power storage system and a discharge schedule of each power consumer (“set a schedule which causes charging and discharging of each energy storage device 20 to stop or to be performed at a value that varies continuously between the minimum and maximum ratings, such that variation of demand variation be suppressed compared to that predicted in the predicted grid load value, during the target period”, [0043 and [0050]), and determines determine the predicted value as PHMAX  (a value that continuously varies between maximum and minimum ratings, [0043]). 

Regarding claim 3 combination of Hashimato et al. and Kudo teach the power management system according to claim 2. In addition Hashimato et al. teaches, wherein the processor is further configured to execute the one or more instructions to determine the predicted value of the charged power amount of the power storage system at the end time point of the output demand time period as PHMAX  (minimum energy storage amount kept at the end of the target period, [0098]). 
wherein the processor is further configured to execute the one or more instructions to determine "R-Y(t)" as PMAX, in a case where a rated output [W] of the power storage system is set to "R" (lowest and maximum rated output of the energy storage device, [0098]) and a time function of power consumption PCON [W] of the power consumer, which is indicated in a discharge schedule, is set to "Y(t)"(predicted variation of the load during the demand time is used to charge and discharge the energy storage device during the demand time per the planned schedule, [0098] and [0043]).

Regarding claim 5 combination of Hashimato et al. and Kudo teach the power management system according to claim 1. In addition Kudo teaches, wherein the processor is further configured to execute the one or more instructions to
determine the value of "a" for each power consumer so as to satisfy the first condition "an integrated value of "a x X(t)" from t = t0 to t= t1 is equal to or smaller than PHMAX  (the sharing ratio is calculated such that when integrated over a period time does not exceed the rated maximum of the storage apparatus during the demand period, [0067] and [0083]), in a case where a start time point of the output demand time period is set to "t0" and an end time point is set to “t1”(each period T15 is the demand time for which sharing ratio is calculated without exceeding the maximum power in view of [0067] and [0083], [0117]).
wherein the processor is further configured to execute the one or more instructions to compute a statistic value of "ax X(t)" and a statistic value of PMAX for each of a plurality of sub-time periods included in the output demand time period (sharing ratio calculated for each period does not exceed the rated output of the storage apparatus, [0067] and [0083]6), and determine the value of "a" so as to satisfy the second condition "the statistic value of "ax X(t)" is equal to or smaller than the statistic value of PMAX in all the subtime-periods" (calculating sharing ratio when it is confirmed Wsum×sharing ratio does not exceed the upper limit output of the secondary battery of the energy storage apparatus during the target time, [0083], see also [0067].

Regarding claim 7 combination of Hashimato et al. and Kudo teach the power management system according to claim 1. In addition Kudo teaches, the processor is further configured to execute the one or more instructions to determine the value of "a" so as to satisfy the second condition "ax X(t)" is equal to or smaller than PMAX the whole time (sharing ratio calculated for each period does not exceed the rated output of the storage apparatus, [0067] and [0083]7).
, a power control apparatus (a power management device, [0033]) and a plurality of power consumer systems (electric power demand to be consumed in the whole electric power grid, [0033]). 

Regarding claim 14 combination of Hashimato et al. and Kudo teach the power management system. Therefore together they teach a power control apparatus implementing the functional steps of the power management system as discussed in claim 1.  
Regarding claim 15 combination of Hashimato et al. and Kudo teach the power management system. Therefore togather they teach a power management method implementing the functional steps of the power management system as discussed in claim 1.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1) and Takahashi et al. (US 20140327316 A1).
Regarding claim 8 combination of Hashimato et al. and Kudo teach the power management system according to claim 1. I addition Kudo teaches, the processor (computer, [0016]) is further configured to execute the one or more instructions to determine the value of "a"(calculating sharing ratio for each of the energy storage apparatuses, [0062]).
Neither in combination nor individually Hashimato et al. and Kudo teach the value of "a" so as to satisfy a fourth condition "a sum of the values of "a" of a plurality of the power consumers is equal to or smaller than 1".
Takahashi et al. teaches, to satisfy a fourth condition "a sum of the values of "a" of a plurality of the power consumers is equal to or smaller than 1" (“Output sharing ratios K.sub.a and K.sub.b are -1 or more and 1 or less, and the total sum of the output sharing ratios is 1” 8[0049] and [0043]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating sharing ratio as taught by combination of Hashimato et al. and Kudo such that summation of the calculated sharing ratios is less than 1 as taught by Takahashi et al. such that total output of the power sources are known 
due to the known sharing ratios which helps the entire power system to operate as a constant voltage source as taught by Takahashi et al. in [0050].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1) and Miyakoshi et al. (US 20160257179  A1).
Regarding claim 9 combination of Hashimato et al. and Kudo teach the power management system according to claim 1. In addition Kudo teaches, the processor is further configured to execute the one or more instructions to determine (computer [0016], for the each power consumer (batteries of the energy storage apparatus linked to consumer, [0044]), a value aMAX, which satisfies the first to the third conditions, as the value of "a" (the sharing ratio for each of the energy storage apparatus is calculated such that the sharing ratio does not exceed the rated maximum energy of the energy storage apparatus, [0067] and [0083]).
Neitheri in combination nor individually Hashimato et al. and Kudo teach a maximum value aMAX.
Miyakoshi et al. teaches, a maximum value aMAX, (maximum sharing ratio is calculated such that is does not exceed over the maximum power Wlim, [0156] and [0159]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating sharing ratio as taught by combination of Hashimato et al. and Kudo such that sharing ratio calculated is maximum as taught by Takahashi et al. so maximum energy from each of the energy storage apparatuses linked to power consumers can be achieved during the demand time.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1) and Miyakoshi et al. (US 20160257179  A1) and Hanaoka et al. (US 20020039302 A1).
Regarding claim 10 combination of Hashimato et al., Kudo and Miyakoshi et al.  teach the power management system according to claim 9. In addition Kudo teaches, wherein the processor is further configured to execute the one or more instructions to determine the values of "a" of the power consumers ([0067] and [0083]). 
Neither in combination nor individually Hashimato et al., Kudo and Miyakoshi et al.  teach "k x aMAX (0 < k < 1)", and set a value of "k" to be common to all the power consumers, in a case where a sum of aMAX of the plurality of power consumers exceeds 1.
Hanaoka et al. teaches, k x aMAX (0 < k < 1)", and set a value of "k" to be common to all the power consumers, in a case where a sum of aMAX of the plurality of power consumers exceeds 1 (when the load sharing ratio in increased to a level of overload condition (sum of amax in view of Miyakoshi et al.) exceeding 1, reduction ratio is applied to prevent overload, [0013]9).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating sharing ratio as taught by combination of Hashimato et al., Kudo and Miyakoshi et al. to further calculate a reduction ratio as taught by Hanaoka et al. to prevent overload condition of the power management system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1) and Miyakoshi et al. (US 20160257179  A1) and Hanaoka et al. (US 20020039302 A1) and Kizilyalli et al. (US 20160241148 A1).
wherein the processor is further configured to execute the one or more instructions to determine the values of "a" of the power consumers (sharing ratio calculated for energy storage linked to consumer, [0067] and [0083]). 
Neither in combination nor individually Hashimato et al., Kudo and Miyakoshi et al.  teach "k x aMAX (0 < k < 1)", and set a value of "k" of a power consumer having a relatively high priority to be larger than a value of “k” of a power consumer having relatively low priority, in a case where a sum of amax of the plurality of the power consumers exceeds 1.  
Hanaoka et al. teaches, k x aMAX (0 < k < 1)", and set a value of "k", in a case where a sum of amax of the plurality of the power consumers exceeds 1(when the load sharing ratio in increased to a level of overload condition (sum of amax in view of Miyakoshi et al.) exceeding 1, reduction ratio is applied to prevent overload, [0013]10).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating sharing ratio as taught by combination of Hashimato et al., Kudo and Miyakoshi et al. to further calculate a reduction ratio as taught by Hanaoka et al. to prevent overload condition of the power management system.
Neither in combination nor individually Hashimato et al., Kudo, Miyakoshi et al. and Hanaoka et al. teach value of k is set based on power consumer priority.
set a value of "k" of a power consumer having a relatively high priority to be larger than a value of “k” of a power consumer having relatively low priority (“The power available to the lowest priority device is then reduced. If additional power reduction is needed, then the next lowest priority device is provided with reduced or no power”, [0171]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating reduction ratio as taught by combination of Hashimato et al., Kudo, Miyakoshi et al. and Hanaoka et al. to further determine the value of k based on power consumer priority as taught by Kizilyalli et al. to provide sufficient power the highest priority power consumer by the power management system. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimato et al. (US 20170264135 A1) in view of Kudo (US 20190123561 A1) and Miyakoshi et al. (US 20160257179  A1) and Geng et al. (US 20180301900 A1) and Takahashi et al. (US 20140327316 A1).
Regarding 12 combination of Hashimato et al., Kudo and Miyakoshi et al. teach the power management system according to claim 9 . In addition Kudo teaches, wherein the processor is further configured to execute the one or more instructions to determine the values of "a" of some power consumers (sharing ratio calculated for energy storage linked to consumer, [0067] and [0083]).
Neither in combination nor individually Hashimato et al., Kudo and Miyakoshi et al. teach to determine amax  as the values of “a” of the remaining power consumers max   of the plurality of power consumers exceeds 1. 
Geng et al. teaches, to determine amax  as the values of “a” of the remaining power consumers having relatively high priority, and determine “0” as the values of “a” of remaining power consumers (the sharing ratio is based on priority and such that power drawn by all elements at any time does not exceed a predetermined power limit [0021], [0018] and [0017]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power management system calculating sharing ratio as taught by combination of Hashimato et al., Kudo and Miyakoshi et al. to further determine the value of a based on power consumer priority as taught by Geng et al. to provide sufficient power the highest priority power consumer by the power management system. 
Neither in combination nor individually Hashimato et al., Kudo and Miyakoshi et al. and Geng et al. teach in a case where sum of amax   of the plurality of power consumers exceeds 1.
Takahashi et al. teaches, in a case where sum of amax   of the plurality of power consumers exceeds 1 ( “Output sharing ratios K.sub.a and K.sub.b are -1 or more and 1 or less, and the total sum of the output sharing ratios is 1” 11[0049] and [0043]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the power .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura et al. (US 20120083927 A1) teaches an operation management apparatus predicting load for a day ahead and based on the predicted load, determine how much energy can be generated by the generator to meet the predicted load. 

McMullin et al. (US 2012/0253532 A1) teaches systems and methods for forecasting electrical load for a future timeline based on the load and weather information determine expected outputs of one or more renewable energy sources to meet the predicted load.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition for a x X(t)
        2 Calculating sharing ratio for the demand time period.
        3 Sharing ratio is calculated without exceeding the maximum power output of the storage system.
        4 Dividing a values less than 1 with a value greater than 1 will equal to a value less than 1 as such sharing ration calculated is less than 1 and greater than 0.
        5 Start time is T0 and end time is T1. 
        6 In view of [0058] of Hashimato et al., where the target period is divided into unit time periods (sub-time periods) the maximum storage energy provided by the storage apparatus does not exceed the maximum rated out at any time. Someone of ordinary skill in the art can apply this known concept of not exceeding the maximum storage energy above the rated output of the storage apparatus as taught by Hashimato et al. to calculate sharing ratio for storage apparatus at each interval as taught by Kudo et al. in [0067] and [0083] to obtain predictable results that is calculated sharing ratio at any interval does not exceed the maximum rated power output of the storage apparatus since both the references are directed to optimize power sharing using energy storage apparatus. 
        7 In view of [0058] of Hashimato et al., where the target period is divided into unit time periods (sub-time periods) the maximum storage energy provided by the storage apparatus does not exceed the maximum rated out at any time. Someone of ordinary skill in the art can apply this known concept of not exceeding the maximum storage energy above the rated output of the storage apparatus as taught by Hashimato et al. to calculate sharing ratio for storage apparatus at each interval as taught by Kudo et al. in [0067] and [0083] to obtain predictable results that is calculated sharing ratio at any interval does not exceed the maximum rated power output of the storage apparatus since both the references are directed to optimize power sharing using energy storage apparatus. 
        8 Sum of sharing ratio less than or equal to 1.
        9 In view of Kudo since the sharing ratio calculated is less than one, the reduction ratio must be less than 1 as reduction ratio is used to further reduce the sharing ratio to less than 1. 
        10 In view of Kudo since the sharing ratio calculated is less than one, the reduction ratio must be less than 1 as reduction ratio is used to further reduce the sharing ratio to less than 1. 
        11 Sum of sharing ratio less than or equal to 1.